958 F.2d 372
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terrence Dewon JONES, also known as Duke, Defendant-Appellant.
No. 91-5901.
United States Court of Appeals, Sixth Circuit.
March 24, 1992.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and REAVLEY, Senior Circuit Judge.*

ORDER

1
The defendant appeals from the sentence imposed upon his guilty plea to distribution of cocaine within 100 feet of a youth center and possession of a firearm in relation to a drug trafficking offense.   The government moves to dismiss the appeal on the grounds that no issue is presented for appellate review.


2
With respect to the distribution charge, the district court granted a two-level downward adjustment in the offense level by reason of defendant's minor role and another two-level downward adjustment for acceptance of responsibility.   The defendant's guideline range was accordingly 63 to 78 months.   The district court imposed a sentence of 71 months.


3
The sole issue addressed in the defendant's brief is that the sentence should have been at the low end of the range.   A sentence within the properly computed guidelines range is not appealable.   United States v. Sawyers, 902 F.2d 1217, 1221 n. 5 (6th Cir.1990), cert. denied, 111 S.Ct. 2895 (1991);  18 U.S.C. § 3742.


4
Therefore, it is ORDERED that the motion to dismiss this appeal is granted.



*
 The Honorable Thomas M. Reavley, Senior Circuit Judge for the Fifth Circuit U.S. Court of Appeals, sitting by designation